                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR17-0203-JCC
10                             Plaintiff,                    ORDER
11          v.

12   DARRYL KILGORE,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion for entry of a
16   discovery protective order (Dkt. No. 224) that will replace the existing discovery protective order
17   in this case (see id. at 4; Dkt. No. 89). Having thoroughly considered the motion and the relevant
18   record, the Court finds oral argument unnecessary, GRANTS the motion, and ENTERS the
19   following order:
20                               DISCOVERY PROTECTIVE ORDER
21   A.     Definitions
22          As used in this order, the term “Protected Information” means any date of birth, Social
23   Security number, driver’s license number, bank account number, credit card number, personal
24   identification number, address, telephone number, name and/or location of employment, criminal
25   history record, background check, victim identity, and/or any other similar information or
26   number implicating a privacy interest of and belonging to an individual, business, partnership, or


     ORDER
     CR17-0203-JCC
     PAGE - 1
 1   corporation.

 2          As used in this order, the term “Protected Material” means any document or other record

 3   containing or reflecting Protected Information.

 4          B.       Permissible Disclosure of Protected Information and Protected Material

 5          The United States will make available copies of the Protected Material, including those

 6   filed under seal, to defense counsel to comply with the government’s discovery obligations.

 7   Possession of the Protected Material is limited to defense counsel, their investigators, paralegals,

 8   assistants, law clerks, and experts (hereinafter collectively referred to as “members of the
 9   defense team”).
10          Members of the defense team may review Protected Information and/or Protected
11   Material with the Defendant. The Defendant may visually inspect and review such documents
12   but shall not be allowed to possess Protected Information (such as unredacted copies of Protected
13   Material, notes, copies, or photographs of such Protected Material containing Protected
14   Information). The Defendant may possess documents from which all Protected Information has
15   been redacted. Notwithstanding the terms of this order, defense counsel may provide electronic
16   copies of any Protected Material to the Education Department in the Federal Detention Center at
17   SeaTac, Washington, along with a completed copy of the FDC’s Electronic Discovery and Legal
18   Material Authorization Form. Defendant will not be permitted to have a copy of this material in

19   his cell, but may review it at the FDC Education Department pursuant to BOP and FDC

20   SeaTac’s policies and procedures.

21          Members of the defense team may review or discuss the contents of documents

22   containing Protected Material with any prospective witness, as long as they do not share the

23   unredacted documents, or share any Protected Information with any prospective witness.

24   C.     Consent to Terms of Protective Order

25          The attorney of record for the Defendant is required, prior to disseminating any copies of

26   the Protected Material to permitted recipients, such as other members of the defense team, to


     ORDER
     CR17-0203-JCC
     PAGE - 2
 1   provide a copy of this protective order to those permitted recipients, and to obtain the written

 2   consent by those recipients of the terms and conditions of this protective order. Such written

 3   consent shall not, however, be required with respect to members of the defense team who are

 4   employed by the same office as the attorney of record; in such case, it shall be sufficient for the

 5   attorney of record to provide a copy of this protective order to such other members of the defense

 6   team and to remind them of their obligations under this order. The written consent need not be

 7   disclosed or produced to the United States unless requested by the United States Attorney’s

 8   Office for the Western District of Washington and ordered by the Court.
 9   D.     Parties’ Reciprocal Discovery Obligations
10          Nothing in this order should be construed as imposing discovery obligations on the
11   government or the Defendant that are different from those imposed by case law and Rule 16 of
12   the Federal Rules of Criminal Procedure, and the Local Criminal Rules.
13   E.     Filing of Protected Material
14          Any Protected Material that is filed with the Court in connection with pre-trial motions,
15   trial, sentencing, or other matters before this Court, shall be filed under seal and shall remain
16   sealed until otherwise ordered by this Court. This does not entitle either party to seal their filings
17   as a matter of course. The parties are required to comply in all respects to the relevant Local and
18   Federal Rules of Criminal Procedure pertaining to the sealing of court documents.

19   F.     Maintenance

20          Members of the defense team shall keep any Protected Material secured whenever the

21   Protected Material is not being used in furtherance of their work in the above-captioned case. All

22   documents containing Protected Material shall be returned to the United States, or destroyed,

23   once all charges are resolved by dismissal or by final conviction. The provisions of this order

24   shall not terminate at the conclusion of this prosecution.

25   G.     Modification

26          The parties agree that this protective order may be modified, as necessary, by filing with


     ORDER
     CR17-0203-JCC
     PAGE - 3
 1   the Court a stipulated order modifying the protective order, or by other order of the Court.

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3          DATED this 1st day of April 2019.




                                                          A
 4

 5

 6
                                                          John C. Coughenour
 7                                                        UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0203-JCC
     PAGE - 4
